Citation Nr: 0111190	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  90-69 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death due to his service-connected 
diabetes mellitus.

2.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151, 
claimed as due to VA medical treatment.

3.  Entitlement to service connection for the cause of the 
veteran's death, claimed as  due to radiation exposure during 
service. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945 and from March 1951 to May 1968.  He died in 
August 1987.  The appellant is the veteran's widow.

Shortly after the veteran's death, the appellant filed a 
claim of entitlement to VA death benefits.  That issue 
initially came before the Board of Veterans' Appeals (the 
Board) on appeal of a February 1988 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in which the RO denied service connection for the cause of 
the veteran's death, claimed to have been due to his service-
connected diabetes mellitus.  In February 1989, the Board 
denied the appellant's claim.

Subsequently, the appellant raised two additional theories of 
entitlement to service connection for the cause of the 
veteran's death:  (1) under the provisions of 38 U.S.C. § 
1151 [formerly 38 U.S.C. § 351] due to VA's claimed failure 
to timely diagnose the veteran's fatal lung cancer and (2) 
based upon the veteran's alleged exposure to ionizing 
radiation during service.  These claims have been denied by 
the RO on various occasions.

The claim of entitlement to service connection for the cause 
of the veteran's death under the provisions of 38 U.S.C.A. § 
1151 initially came before the Board in June 1990, at which 
time it was remanded.  

All three claims listed on the title page were last before 
the Board in May 1997.  The case was then remanded for 
additional evidentiary development.  The development 
requested in that remand has been undertaken.  In a September 
2000 Supplemental Statement of the Case, all three issues 
were again denied by the RO.  The case now returns to the 
Board for adjudication.


FINDINGS OF FACT

1.  The veteran was under medical care by VA from 1984 to 
1987, during which time he was hospitalized and treated for 
conditions including stomach and foot problems, and lung 
cancer which was initially diagnosed in June 1987.

2.  The veteran died in August 1987 of lung cancer, due to or 
as a consequence of diabetes mellitus.  There was no autopsy 
performed.

3. At the time of the veteran's death, service connection was 
in effect for diabetes mellitus, for which a 10 percent 
evaluation was in effect.  Service connection was also in 
effect for impaired hearing, left herniorrhaphy scar, right 
inguinal hernia, tonsillectomy and tendonitis of the right 
shoulder, each of which was assigned a noncompensable 
evaluation. 

4.  In February 1989, the Board denied entitlement to service 
connection for the veteran's cause of death.  

5.  Evidence submitted since the Board's February 1989 
decision does not bear directly and substantially upon the 
specific matters under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims presented.

6.  No competent evidence has been presented which 
establishes or suggests that the veteran's death was the 
result of care or lack of care provided by VA from 1984 to 
1987, or that his death due to lung cancer was due to any 
cause other than the natural progress of that condition. 

7.  The preponderance of the credible and probative evidence 
of record shows that the veteran's lung cancer, which was the 
primary cause of his death, was not etiologically related to 
exposure to radiation sustained in service.


CONCLUSIONS OF LAW

1.  The Board's February 1989 decision denying service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

2.  The evidence received since the Board's February 1989 
denial of service connection for the cause of the veteran's 
death is not new and material and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  Compensation under the provisions of 38 U.S.C.A. 1151 for 
the cause of the veteran's death is not warranted.  38 
U.S.C.A. 1151 (West 1991); 38 C.F.R. 3.358 (1996).

4.  Entitlement to service connection for the cause of the 
veteran's death, claimed as a result of exposure to ionizing 
radiation in service, is not warranted.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. §§ 3.311, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran died of lung cancer in August 1987.   The 
appellant has raised three theories of entitlement in 
conjunction with her claim for VA benefits based on the 
veteran's death.  

First, the appellant maintains that a service-connected 
disability, specifically diabetes mellitus, caused or 
contributed to the cause of the veteran's death due to lung 
cancer.  See 38 C.F.R. § 1310; 38 C.F.R. § 3.312.

As indicated in the Introduction, the Board denied that claim 
in a February 1989 decision.  The Board's February 1989 
decision is considered to be final. 38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (1996).   Under pertinent 
law and regulations, as interpreted by the United States 
Court of Appeals for Veterans Claims (the Court), the Board 
may reopen and review a claim which has been previously 
denied by it only if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1996).  Therefore, this issue is 
framed as whether new and material evidence has been 
submitted to reopen the claim for entitlement to service 
connection for the cause of the veteran's death due to his 
service-connected diabetes mellitus.

The appellant has also raised a claim of entitlement to 
service connection for the cause of the veteran's death under 
the provisions of 38 U.S.C.A. § 1151.  In essence, she 
maintains that VA should have diagnosed the veteran's lung 
cancer earlier and such failure to diagnose and treat lung 
cancer in a timely fashion led to his death.  

Finally, the appellant claims entitlement to service 
connection for the cause of the veteran's death due to his 
alleged exposure to ionizing radiation during service.  
See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309.

A factual background pertinent common to all three claims 
will be presented below.  A separate analysis of each claim 
will follow.

Factual Background

The evidence reflects that the veteran served on active duty 
from December 1942 to October 1945 in the United States Army 
Air Force and from March 1951 to May 1968 in the United 
States Air Force, during which time he performed duties as a 
radio operator and mechanic.  

The service medical records reflect that the veteran was 
treated for diabetes mellitus during service.  The records 
show that he was discharged from service due to diabetes 
mellitus rendering him unfit for duty.  There was no 
indication of any lung problems during service or upon the 
retirement physical examination conducted in November 1967.  
The service medical records also reflected that the veteran 
was exposed to ionizing radiation from April 1962 to March 
1964.  

By rating action of August 1968, the RO granted entitlement 
to service connection for diabetes  Other service-connected 
disabilities included tendinitis of the right shoulder, 
impaired hearing, a herniorrhaphy scar, right inguinal hernia 
and  tonsillectomy residuals. 

VA outpatient treatment records from February 1984 to June 
1987 are of record.   A record dated in February 1984 
reflects that the veteran complained of stomach pain and gas.  
A diagnosis of probable peptic ulcer disease was made.  
A March 1984 shows similar complaints.  The impression 
revealed that no ulcer had yet been identified, but that the 
symptoms were highly suggestive of peptic ulcer disease.  An 
October 1984 entry indicated that the veteran was feeling 
fine with symptoms of abdominal pain off and on.  An April 
1985 entry also indicated that the veteran was feeling fine, 
and showed that he was been followed by podiatry for foot 
problems.  An assessment of stable diabetes mellitus was 
made.  an entry dated in October 1986 reflected that the 
veteran was feeling fair and that he had complaints of 
stomach pain and gas.  

In March 1987, the veteran complained of a sore throat, 
rhinitis, sinus congestion and cough with white sputum.  His 
lungs were noted to have been clear.  An impression of an 
upper respiratory infection was made.  An entry dated in 
early June 1987 showed that the veteran had complaints of 
stomach pain, with soreness to the touch.   An examination of 
the abdomen revealed an irregular mass in the epigastrium.  A 
diagnosis of abdominal mass, rule out malignancy was made.  

Private hospital records show that in mid-June 1987, the 
veteran had symptoms of nausea, vomiting, abdominal fullness 
and chest pain.  The report indicated that testing had 
revealed a large mass in the right upper lung field as well 
as a palpable firm mass in the liver.  The history indicated 
that the veteran was not smoking at that time, but had smoked 
for many years.  Impressions of bronchogenic carcinoma of the 
right upper lobe with mediastinal involvement and hepatic 
metastases, diabetes mellitus and dehydration were made.   
Later in the month the veteran underwent bronchoscopy and 
mediastinoscopy.  A post-operative diagnosis of tumor of the 
right lung with mediastinal involvement and liver involvement 
was made.  

The veteran was rehospitalized in late June 1987 due to 
symptoms of abdominal pain and a 10 pound weight loss, at 
which time a diagnosis of small cell carcinoma of the lung 
with hepatic metastases was made.  The veteran was again 
hospitalized in July 1987, at which time it was noted that 
his small cell carcinoma had recently been treated with 
chemotherapy.  It was noted that he had done poorly at home 
and had been getting progressively weaker.  Diagnoses of 
gastro-intestinal bleeding, carcinoma of the lung and 
diabetes mellitus were made.

The terminal hospitalization record shows that the veteran 
was hospitalized from early July 1987 until his death in 
early August 1987.  The report indicated that the veteran had 
progressive weakness and had fallen in the bathroom with 
probable postural hypotension.  It was also noted that the 
veteran was an insulin dependent diabetic and that his blood 
sugars were very poorly controlled in the home setting and 
that since his nutritional status was inadequate and he was 
not able to take in a standard caloric load, his diabetes was 
inadequately controlled.  Final diagnoses of small cell 
carcinoma of the lung with hepatic masses, diabetes mellitus 
and superior vena caval obstruction were made.

The veteran died in August 1987.  The immediate cause of 
death listed on the death certificate was lung cancer due to 
or as a consequence of diabetes mellitus.  

In August 1987, the appellant filed an application for VA 
death benefits.  By rating action of February 1988, 
entitlement to service connection for the cause of the 
veteran's death was denied.  The RO explained that the 
evidence did not show that the veteran's service-connected 
diabetes mellitus contributed significantly or materially to 
the cause of the veteran's death.  The appellant was notified 
of that decision in March 1988, and she appealed.

In August 1988, the appellant contacted the RO and stated 
that due to negligence of VA doctors, cancer which was 
finally diagnosed had already been spread and could not be 
treated.  The letter indicated that in February 1984 the 
veteran was experiencing stomach problems and was checked by 
VA for ulcers, but no ulcer was found.  The appellant 
reported that X-rays were taken at that time but not 
thereafter, during which times the veteran continued to 
complain of stomach problems and VA continued to give him 
ulcer medication for three years.
In the August 1988 statement, the appellant also indicated 
that in March 1987, the veteran went to a VA hospital with an 
upper respiratory problem and that at that time, no new X-
rays were taken, which could have saved his life.  This 
correspondence constituted a claim of entitlement to service 
connection for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 351.

In August 1988, the appellant also submitted correspondence 
from VA to the veteran dated in December 1987, several months 
after his death.  The letter stated that according to the 
records, the veteran had indicated that he was possibly 
exposed to ionizing radiation during service.  He was 
informed that once a month, examinations for veterans 
claiming exposure to ionizing radiation were conducted, and 
it was suggested that he schedule such an examination.

In a February 1989 Board decision, the appellant's appeal as 
to her claim of entitlement to service connection for the 
cause of the veteran's death due to service-connected 
diabetes mellitus was denied.  In essence, the Board 
determined that the medical evidence did not demonstrate that 
any service-connected disability, specifically including 
diabetes mellitus, either caused the veteran's lung cancer or 
resulted in debility or general impairment in health which 
resulted in the veteran being materially less capable of 
resisting the effects of carcinoma of the lung.  

In a May 1989 rating action, the RO denied entitlement to 
service connection for the cause of the veteran's death under 
the provisions of 38 U.S.C.A. § 351.  The appellant filed a 
notice of disagreement as to that determination and requested 
a hearing.  A timely substantive appeal was filed in November 
1989. 

The appellant presented testimony at a hearing held at the RO 
in February 1990.  She testified that she had been married to 
the veteran for 40 years.  She indicated that he was service 
connected for diabetes mellitus for which took insulin.  She 
stated that lung cancer was first diagnosed on June 18, 1987, 
but noted that he had experienced symptoms such as stomach 
pain several months before that, which had been treated by VA 
as ulcers.  She also testified that VA treated the veteran 
for symptoms diagnosed as an ulcer since 1984, even though 
testing did not show any ulcers.  The appellant further 
testified that in March 1987, the veteran became very sick 
and sought VA treatment at which time he was told that he had 
respiratory problems and a sore throat and sent home.  She 
also testified that no X-ray films were taken at that time or 
when he was seen again in early June 1987.

The claim of entitlement to DIC pursuant to the provisions of 
38 U.S.C.A. § 351 initially came before the Board in June 
1990, at which time it was remanded in order to obtain 
additional evidence.  In correspondence from the Board to the 
appellant dated in February 1992, she was informed of a stay 
on the adjudication of claims brought under the provisions of 
38 U.S.C.A. § 1151, (formerly 38 U.S.C.A. § 351), pending 
litigation.  

In a statement submitted in September 1990, the appellant 
indicated that she wanted to amend her claim to include a 
claim of entitlement to service connection for the cause of 
the veteran's death due to exposure to radiation in service.  
She indicated that the veteran was exposed to radiation 
during duty in the Air Force when his aircraft flew into 
atomic bomb clouds to measure the amount of radiation in the 
clouds after the bombs were detonated.  In September 1990, 
the RO issued correspondence to the appellant requesting that 
she provide specific information regarding the claim of 
entitlement to service connection for the cause of the 
veteran's death based on exposure to ionizing radiation.

The stay on the adjudication of claims raised under the 
provisions of 38 U.S.C.A. § 1151 was lifted and in August 
1995 the RO denied the claim of entitlement to service 
connection for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1151.  

In August 1996, the RO received correspondence from the 
Defense Special Weapons Agency pertaining to the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death due to exposure to radiation in service.  
It was noted that during the veteran's first period of 
service, only one atmospheric weapons test was conducted 
(Project TRINITY, detonated on July 16, 1945); but that no 
cloud sampling missions were flown by aircraft in conjunction 
with that detonation.  The statement indicated that the focus 
of the research was during the period from 1951 to 1958, when 
the majority of atmospheric testing was conducted.  

The statement from the Defense Special Weapons Agency 
indicated that the veteran's service records showed no 
involvement in U.S. atmospheric testing.  It was noted that 
the records contained a Form DD-1141, "Record of Exposure to 
Ionizing Radiation," which recorded exposures from April 
1964 through April 1965.  It was noted that these exposures 
were after the conclusion of U.S. atmospheric testing and 
were therefore beyond the purview of the NTPR program.  The 
statement further noted that with the exception of one 
detached duty period, Air Force morning reports for the 
veteran's units from 1951 to 1958 revealed no duty to the 
Nevada Test Site (NTS) or the Pacific Proving Ground (PPG).  
It was explained that the single exception occurred in 
February 1955 during operation TEAPOT; it was further noted 
that this mission was ultimately canceled.  In summary, the 
statement indicated that available Air Force records did not 
document the veteran's participation in atmospheric testing.

The RO also contacted the Air Force for additional 
information.  A response from the Department of the Air Force 
was received in September 1996.  The Department stated that 
the USAF Master Radiation Exposure Registry had been 
contacted for dosimetry data on the veteran.  The statement 
indicated that no internal radiation dosimetry was found in 
the registry for the veteran for the period extending from 
April 1962 to August 1968.  It was explained that although 
there was one entry showing 417 mrem, this most likely 
reflected the assignment of an administrative dose (1/12 the 
occupational dose limit of 5 rem).  It was noted that an 
administrative dose was assigned when the dosimeter issued to 
the individual was either lost or damaged, and therefore 
unable to be  evaluated for the dose received for the 
monitoring period in question.  The statement indicated that 
the occupational code indicated that the veteran was involved 
in the calibration of radiation detection equipment during 
this period.

In a Supplemental Statement of the Case issued in December 
1996, the claim of entitlement to service connection for the 
cause of the veteran's death as a result of exposure to 
ionizing radiation was denied.  The appellant appealed that 
decision.

As noted in the Introduction, all three claims came before 
the Board in May 1997, at which time they were remanded for 
additional evidentiary development.

In July 1998, a VA physician reviewed the veteran's records 
and provided opinions regarding the appellant's claims.  
Initially, it was noted that the veteran's records showed no 
involvement in U.S. atmospheric testing.  He indicated that 
based on the facts summarized in the May 1997 Board remand, 
there was unlikely probability that VA medical care provided 
from 1984 to 1987 was not properly administered with respect 
to the detection, diagnosing and treatment of cancer of the 
lung.  The physician opined that it was improbable that VA 
medical personnel could have detected the cancer prior to 
March 1987 and indicated that there was a reasonable delay in 
detection of the cancer.  The doctor opined that the 
veteran's lung cancer was due to the natural process of the 
condition as opposed to being hastened by VA medical 
treatment or lack thereof, and that the etiology was at least 
as likely as not due to the smoking history of the veteran.  
The doctor observed that the veteran's radiation exposure 
during service was negligible and did not materially 
contribute to his death.

The RO also sought additional evidence from the Department of 
the Air Force in October 1998, November 1999 and March 2000, 
pursuant to the appellant's claim of entitlement to service 
connection for the cause of the veteran's death due to 
radiation exposure.  In March 2000, the Department of the Air 
Force provided dosimetry data concerning the veteran.  A 
Cumulative Occupational Exposure History to Ionizing 
Radiation revealed that from April 1962 to August 1966, there 
was only one entry reflecting any measured exposure.  A dose 
of .417 rem was measured shown for the period from December 
1965 to February 1966.    

Correspondence dated in August 2000 reflects that the 
veteran's claims folder was referred to the Under Secretary 
of Health for review and preparation of a radiation dose 
estimate and for an opinion regarding any relationship 
between the cause of his death and exposure to ionizing 
radiation in service. 

In August 2000, a memorandum was provided by the Chief Public 
Health and Environmental Hazards Officer.  It was noted that 
according to the veteran's AF 1527-2 Form, he was exposed to 
a dose of ionizing radiation during military service of 0.417 
rem and that according to his DD Form 1141, he was exposed to 
a dose of .260 rad.  It was explained that it was calculated 
that exposure to 13.86 rads or less at age 38 provides a 99 
percent credibility that there was no reasonable possibility 
that it was at least as likely as not that the veteran's lung 
cancer is related to exposure to ionizing radiation.  The 
doctor concluded that it was unlikely that the veteran's lung 
cancer could be attributed to exposure to ionizing radiation 
in service.  

In a Supplemental Statement of the Case issued in September 
2000, the RO determined that new and material evidence had 
not been submitted in order to reopen the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death due to service connected diabetes mellitus.  
The RO continued to deny the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 
and claimed as due to exposure to radiation in service.  The 
claims folder was returned to the Board.

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death due to service connected 
diabetes mellitus.

Pertinent Law and Regulations

Service connection - in general

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a) (2000).

Presumptive service connection may be granted for certain 
chronic diseases listed in 38 C.F.R. § 3.309(a) (2000), 
including cancer, although not otherwise established as 
incurred in service, if manifested to a compensable degree 
within the applicable time limits under 38 C.F.R. § 3.307 
(2000) following service in a period of war or following 
peacetime service on or after January 1, 1947, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2000).

Service connection - cause of death

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 1991).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal or a 
contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(2000). 

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  Id.

Finality/new and material evidence

The Board's February 1989 decision denying entitlement to 
service connection for the cause of the veteran's death due 
to service connected diabetes mellitus is final.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veterans Claims Assistance Act of 2000

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f). 

Analysis

As an initial matter, the Board observes that the appellant 
has contended that the veteran's death was related to his 
service-connected diabetes mellitus.  The appellant has not 
contended that the veteran's other service-connected 
disabilities, including  impaired hearing, left herniorrhaphy 
scar, right inguinal hernia, tonsillectomy and tendonitis of 
the right shoulder, are implicated in his death, and no 
evidence of record so suggests.  Accordingly, those service-
connected disabilities will be addressed no further herein.

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death due to a service 
connected disability, specifically diabetes mellitus, was 
denied by the Board in February 1989.  The Board's February 
1989 decision is final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100 (2000).  In denying the appellant's claim, the 
Board reasoned that a service connected disability, 
specifically diabetes mellitus, did not cause or 
substantially or materially contribute to the cause of the 
veteran's death.  Therefore, in order to reopen this claim, 
new and material evidence must be submitted.  See 38 U.S.C.A. 
§ 5018; 38 C.F.R. 3.156; Hodge, supra.

The evidence which was before the Board in February 1989 has 
been summarized above.  In brief, the evidence showed that 
the veteran was treated for diabetes mellitus during service 
and that service connection was granted for diabetes mellitus 
shortly after service.  Post-service medical records refer to 
a history of diabetes mellitus and reflect that the veteran 
took insulin.  The veteran's death certificate shows that he 
died in August 1987 as a result of lung cancer, due to or as 
a consequence of diabetes mellitus.  

Also of record at the time Board's February 1989 decision was 
a terminal hospitalization record in which it was noted that 
the veteran was an insulin dependent diabetic and that his 
blood sugars were very poorly controlled in the home setting 
and that since his nutritional status was inadequate and he 
was not able to take in a standard caloric load, his diabetes 
was inadequately controlled.  Final diagnoses of small cell 
carcinoma of the lung with hepatic masses and diabetes 
mellitus were made.

The Board concluded in February 1989 that the medical 
evidence was insufficient to establish that service connected 
diabetes mellitus caused or contributed substantially the 
cause of the veteran's death.

The present inquiry is whether any of the newly submitted 
evidence bears directly and substantially upon the specific 
matter under consideration, namely, whether such evidence 
reflects or suggests that diabetes mellitus caused or 
contributed substantially the cause of the veteran's death.

Since the Board's February 1989 decision, there has been no 
medical evidence or opinion presented for the record which 
establishes or even suggests that service connected diabetes 
mellitus caused or contributed substantially the cause of the 
veteran's death.  

In an effort to assist the appellant in the development of 
her claim, in its May 1997 remand the Board requested that a 
VA medical opinion which addressed the matter of the etiology 
of the veteran's fatal lung cancer be obtained for the 
record.  In that opinion, which was dated in July 1998, a VA 
physician indicated that the etiology of the lung cancer was 
at least as likely as not due to the smoking history of the 
veteran.  There was no mention in that opinion of diabetes 
mellitus as a factor causing or contributing substantially 
the cause of the veteran's death.

Since the February 1989 Board's decision, the appellant has 
provided her own testimony and statements to the effect that 
the veteran's diabetes mellitus caused or contributed 
substantially the cause of his death.  These statements are 
essentially repetitive of statements made by the appellant 
previously.  Moreover, there is no indication that the 
appellant possesses the requisite medical training are 
expertise necessary to render her competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
See, in general, Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
In Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Hickson 
v. West, 11 Vet. App. 374, 378 (1998), the Court found that 
lay assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.  In sum, the appellant's 
lay statements concerning medical matters are not new and 
additionally they are not material in that they are entitled 
to no probative weight.

Essentially, the appellant's primary argument in support of 
the claim is that the veteran's death certificate listed 
diabetes mellitus as a cause contributing to the primary 
cause of the veteran's death, due to lung cancer.  Although 
that is true, this evidence was of record in February 1989 
and accordingly it is not new.  Clearly, the veteran's death 
certificate was considered at the time of the Board's 
February 1989 denial of the claim.  See the February 1989 
Board decision, page 2.  Accordingly, it does not constitute 
new and material evidence.

In the Board's May 1997 remand, in an additional attempt to 
assist the appellant, the Board also requested that 
additional evidence or a statement from the physician who 
signed the veteran's death certificate be obtained.  Although 
attempts to obtain such evidence were made, these attempts 
yielded no additional evidence.  

In essence, the evidence submitted since the Board's 1989 
denial of the claim is either not new or fails to establish 
or even suggest that the veteran's service connected diabetes 
mellitus contributed substantially or materially to his 
death.  
Indeed, the only recent competent medical evidence, the July 
1998 medical opinion, does not support the appellant's claim.

The Board concludes that the evidence added to the record 
since the Board's February 1989 decision does not bear 
directly and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156; Hodge, supra. Accordingly, the Board 
finds that new and material evidence has not been submitted, 
and the claim of entitlement to service connection for the 
cause of the veteran's death is not reopened.  The benefits 
sought on appeal remain denied.

2.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151.

As noted above, the appellant has presented another, separate 
theory of entitlement.  In essence, she contends that VA 
medical personnel were tardy in rendering a diagnosis of the 
veteran's lung cancer which resulted in a delay in needed 
medical treatment and ultimately the veteran's death.

The factual background of this case has been presented by the 
Board above and will not be repeated.


Pertinent Law and Regulations

38 U.S.C.A. § 1151

In pertinent part, at the time of the United States Supreme 
Court decision in the case of Brown v. Gardner, 115 S. Ct. 
552 (1994), 38 U.S.C.A. 1151 provided that when there is no 
willful misconduct by a veteran, additional disability 
resulting from VA hospitalization, medical or surgical 
treatment causing injury, or aggravation thereof, shall be 
compensated as if service connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 1151 
as encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. 1151 
with respect the regulation's inclusion of a fault or 
accident requirement.

Following the Gardner decision, 38 U.S.C.A. 1151 was revised 
to provide that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death,, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  See also 38 C.F.R. 3.358 (1995).

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment .... VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which 1151 benefits were authorized under 
the Supreme Court's decision.  The requested opinion was 
received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision. Section (c)(3) of 
38 C.F.R. 3.358 was amended to remove the "fault" requirement 
which was struck down by the Supreme Court.  38 C.F.R. 3.3 
58(c)(1) provides that "[i]t will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith."  Further, 
38 C.F.R. 3.358(b)(2) provides that compensation will not be 
payable for the continuance or natural progress of disease or 
injuries.  38 C.F.R. 3.358(c)(3) now provides that 
"[c]ompensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. 3.358(c)(3) (1996) compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of PL 104-204.  The purpose of the amendment 
is, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151.  In pertinent 
part, 1151 is amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

In August 1998, 38 C.F.R. 3.358 and 3.380 were amended in 
light of the congressional action noted above.  The new 
sections, 38 C.F.R. 3.361, 23.363 (1998), were effective from 
October 1, 1997.  63 Fed. Reg. 45006-7 (1998) (to be codified 
at 38 C.F.R. 3.361 - 3.363).  However, these amendments apply 
only to claims filed on or after the effective date of the 
statute, October 1, 1997.  Since the appellant's appeal was 
pending prior to that date, it continues to be subject to 
review under the prior statutory language and interpretation.  
VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).

Analysis

Initial matters - application of law/duty to assist/standard 
of review

(i.)  Karnas considerations

The appellant's claim was initially filed in 1988.  When 
initially denied in a May 1989 rating action, it was 
considered under the pre-Gardner provisions of 38 U.S.C.A. 
§ 351, under which a showing of fault or negligence on the 
part of VA was required to be shown in conjunction with 
claimed additional disability resulting from VA treatment.  
Subsequently, the Gardner decision was rendered and the 
provisions of 38 C.F.R. § 3.358 were adopted eliminating the 
fault requirement.  Still later during the pendency of this 
appeal, as of October 1, 1997, the provisions of 38 U.S.C.A. 
§ 1151 were revised to, in effect, reinstate the fault 
requirement.   

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provides otherwise or 
permits the Secretary of VA to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The post-Gardner and pre-October 1997 version of 38 U.S.C.A. 
§ 1151 is generally considered to be more favorable to 
appellants, since it has been interpreted as not requiring 
any "fault" by VA for a claimant to recover.  A claimant 
merely must establish that additional disability, or in this 
case death, resulted from VA medical treatment.  Accordingly, 
this is the version of the law which will be applied by the 
Board.  

(ii.)  Duty to assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A]. 

Notwithstanding the fact that this issue was developed by the 
RO before the VCAA was enacted, the Board finds that VA's 
duty to assist the appellant in the development of her claim 
has been fulfilled and that the other pertinent provisions of 
the VCAA have been effectively satisfied by actions taken by 
the RO and by the Board.  The Board remanded this case in May 
1997 for additional evidentiary development, to include 
obtaining a medical opinion addressing the appellant's 
allegations pursuant to her 38 U.S.C.A. § 1151 claim.  This 
was accomplished.  In addition, the appellant was also given 
the opportunity to provide testimony in support of the claim, 
which she did in February 1990.  Neither the appellant nor 
her representative have identified any additional evidence 
and/or requested that such be obtained.  In short, the Board 
believes that the provisions of the VCAA have been complied 
with and that this case is ready for appellate consideration.

(iii).  Standard of review

Once the evidence has been assembled, the Board is obligated 
to review the entire record on appeal.  See 38 U.S.C.A. 
§ 7104(a).  The Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited therein.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

The appellant maintains that the veteran's death was caused 
hastened as a result of  medical treatment, or more 
accurately lack of medical treatment, by VA.  She asserts 
that he was treated by VA from 1984 until 1987, and that his 
lung cancer should have been diagnosed prior to June 1987, 
had proper testing been undertaken prior to that time.  The 
appellant has specifically alleges that the veteran's lung 
cancer should have been diagnosed by VA prior to June 1987, 
arguing that proper tests, including X-rays, would have 
identified it at least as of March 1987.  

Under the post-Gardner and pre-October 1997 version of 38 
U.S.C.A. § 1151, a claimant merely must establish that 
additional disability, or in this case death, resulted from 
VA medical treatment.  Under the provisions of 38 U.S.C. § 
1151 applicable to claims filed prior to October 1, 1997, 
benefits may be paid for disability or death attributable to 
VA's failure to diagnose and/or treat a preexisting condition 
when VA provides treatment or an examination.  However, 
disability or death due to a preexisting condition may be 
viewed as occurring "as a result of" the VA treatment or 
examination only if a physician exercising the degree of 
skill and care ordinarily required of the medical profession 
reasonably should have diagnosed the condition and rendered 
treatment which probably would have avoided the resulting 
disability or death.  See VA OGC Prec. Op. 5-2001 (February 
5, 2001).  

The factual elements necessary to support a claim under 
section 1151 based on failure to diagnose or treat a 
preexisting condition may vary with the facts of each case 
and the nature of the particular injury and cause alleged by 
the claimant.  As a general matter, however, entitlement to 
benefits based on such claims would ordinarily require a 
determination that:  (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) the veteran suffered disability 
or death which probably would have been avoided if proper 
diagnosis and treatment had been rendered.  VA OGC Prec. Op. 
5-2001 (February 5, 2001).  

In this case, the veteran died in August 1987 as a result of 
lung cancer which was initially identified by VA in June 
1987.  VA medical records dated from 1984 to 1987 reflect 
that he was primarily treated for stomach and foot problems 
from 1984 to 1986, and for an upper respiratory infection in 
March 1987.  An entry dated in early June 1987 showed that 
the veteran had complaints of stomach pain, with soreness to 
the touch.  An examination of the abdomen revealed an 
irregular mass in the epigastrium.  A diagnosis of abdominal 
mass, rule out malignancy was made.  This early June 1987 
record represents the earliest indication of cancer according 
to VA records.  A diagnosis of lung cancer was subsequently 
confirmed.  It appears that little could be done medically 
for the veteran, who expired two months later.    

The initial question is whether there was a failure on the 
part of VA medical personnel to identify the veteran's lung 
cancer prior to June 1987. That is, should  VA personnel 
"exercising the degree of skill and care ordinarily required 
of the medical profession reasonably . . . have diagnosed the 
condition and rendered treatment"?  If the answer to this 
question is in the affirmative, the question would become 
whether such failure to diagnose and treat the veteran's lung 
cancer led to additional disability and death.  

As a result of its May 1997 remand, the Board obtained a VA 
medical opinion dated in July 1998.  The VA physician opined 
that it was unlikely that VA medical care provided from 1984 
to 1987 was not properly administered with respect to the 
detection, diagnosing and treatment of cancer of the lung.  
The physician opined that it was improbable that VA medical 
personnel could have detected the cancer prior to March 1987.  
The VA physician further opined that the veteran's lung 
cancer was due to the natural process of the condition as 
opposed to being hastened by VA medical treatment or lack 
thereof.  The file does not contain any competent medical 
evidence or opinion in which a contrary conclusion was 
reached.

The appellant has provided her own testimony and statements 
to the effect that the medical care provided by VA prior to 
his death was negligent.  However, there is no indication 
that the appellant possesses the requisite medical training 
are expertise necessary to render her competent to offer 
evidence on matters such as medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board also points out that the record does not include 
any indication that the veteran's life could have been 
prolonged even if lung cancer had been diagnosed by VA prior 
to June 1987.  

In addition, the appellant does not appear to contend, and 
the record on appeal does not indicate, that improper 
treatment was administered by VA after lung cancer was 
diagnosed in June 1987.  The medical evidence indicates that 
by that time, the cancer had metastasized to the veteran's 
liver and evidently little if anything could be done.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment
. . . .VA's action is not the cause of the disability in 
those situations."

In short, the weight of the competent evidence does not 
establish or even suggest that the veteran's death was 
caused, hastened or was the result of medical care furnished 
by VA or lack of care provide by VA.  For the reasons and 
bases expressed above the Board finds that the appellant's 
claim for VA benefits pursuant to 38 U.S.C.A. § 1151 must be 
denied.  The preponderance of the evidence does not establish 
that the veteran's death was the result of additional 
disability caused by VA treatment or failure to treat the 
veteran from 1984 to 1987, or that his death from lung cancer 
was due to other than the natural progress of the condition.  
Therefore, the claim is denied.

3.  Entitlement to service connection for the cause of the 
veteran's death due to radiation exposure.

Pertinent Law and Regulations

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Rucker 
v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are 
certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans. 38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic 
diseases" may be service connected pursuant to 38 C.F.R. § 
3.311.  Third, service connection may be granted under 38 
C.F.R. § 3.303(d) when it is established that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The provisions of 38 C.F.R. § 3.309 provide that if a 
veteran, while on active duty, active duty for training, or 
inactive duty training, participated in a radiation-risk 
activity, as defined by regulation, the following diseases 
shall be service connected, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied: Leukemia (other than chronic lymphocytic 
leukemia); cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland and urinary tract; multiple 
myeloma; lymphomas (except Hodgkin's disease); and primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated).  38 C.F.R. § 3.309(d).

"Radiation-risk activity" is defined as onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan by 
U.S. forces during the period of time from August 6, 1945 
through July 1, 1946; or internment as a prisoner of war in 
Japan during World War II, and/or service on active duty in 
Japan immediately following such internment, resulting in the 
opportunity for exposure to ionizing radiation comparable to 
that of U.S. occupation forces in Hiroshima or Nagasaki, 
Japan from August 6, 1945 through July 1, 1946. 38 C.F.R. § 
3.309 (d)(3)(ii).

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post service development of a radiogenic 
disease. 38 C.F.R. § 3.311 essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made and the case will be referred for 
further consideration to the Undersecretary for Benefits.  
The regulation provides a list of recognized radiogenic 
diseases under subsection 3.311(b)(2), and the regulatory 
time period when the diseases must become manifest.  38 
C.F.R. § 3.311(b)(5).  In addition, § 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic by § 3.311(b)(2), the claim will 
still be considered, or developed, under § 3.311 if the 
veteran cites or submits competent scientific or medical 
evidence that the claimed disease is radiogenic.

Radiogenic disease for the purposes of 38 C.F.R. § 3.311 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).

Analysis

Initial matters - duty to assist/standard of review

With respect to the duty to assist provisions found in the 
VCAA and predecessor statutes, the Board finds that such duty 
has been fulfilled.  

As has been detailed in the factual background section above, 
the RO has embarked on a number of efforts to obtain 
information concerning the veteran's possible exposure to 
radiation.  The RO obtained the August 1996 letter from the 
Defense Special Weapons Agency; information from the 
department of the Air Force in September 1996; and additional 
information from the department of the Air Force in March 
2000.  The veteran's VA claims folder was duly referred to 
the VA Undersecretary of health, and a response was received 
from VA's Chief Public Health and Environmental Hazards 
Officer in August 2000.  All of these documents have been 
associated with the claims folder and have been summarized by 
the Board above. 

The Board remanded this case in May 1997 for additional 
evidentiary development, to include obtaining a medical 
opinion addressing the relationship between the veteran's in-
service radiation exposure and his death and complying with 
the provisions of 38 C.F.R. § 3.311, pertaining to the 
development of claims based on exposure to ionizing 
radiation.  This was accomplished.  

In addition, the appellant and her representative have been 
given the opportunity to provide evidence and argument in 
support of the claim.  Neither the appellant nor her 
representative have identified any additional evidence and/or 
requested that such be obtained.  In short, the Board 
believes that the provisions of the VCAA have been complied 
with and that this case is ready for appellate consideration.

Analysis

The appellant maintains that the veteran was exposed to 
radiation during duty in the Air Force when his aircraft flew 
into the atomic bomb clouds to measure the amount of 
radiation in the clouds after the bombs were detonated.  The 
appellant further contends that such exposure is 
etiologically related to his death from lung cancer which 
occurred in August 1987. 

The Board begins its analysis by noting that pursuant to the 
1984 Veterans Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, VA enacted section 
3.311b of title 38, Code of Federal Regulations, and 
established a standard for review of claims based on 
radiation exposure providing that if a veteran was exposed to 
ionizing radiation due to atmospheric nuclear testing, and 
developed a radiogenic disease which manifested within the 
specified time period, the case would be referred to the VA 
Under Secretary for Benefits (formerly the VA Chief Benefits 
Director) for review.

Effective May 1, 1988, Public Law 100-321, the Radiation- 
Exposed Veterans Compensation Act of 1988, amended former 38 
U.S.C.A. § 312 (now 38 U.S.C.A. § 1112(c) (West 1991)) and 
elevated the regulatory criteria now found at 38 C.F.R. § 
3.309(d) (2000) to a legal statutory presumption of service 
connection.

As noted above, in Ramey v. Brown, 9 Vet. App. 40, 44 (1996) 
(citing Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)) 
the Court held that service connection for disabilities 
claimed to be due to ionizing radiation exposure during 
service can be accomplished in three ways.  First, service 
connection for the claimed disorder could be established if 
it were shown that claimed condition was one of the 
enumerated diseases specific to radiation-exposed veterans, 
which are presumptively service-connected by statute.  See 38 
U.S.C.A. § 1112(c)(2)(A)-(O) (West 1991); 38 C.F.R. § 
3.309(d) (2000).

Second, 38 C.F.R. § 3.311(b)(2) (2000) provides a list of 
diseases which will be service connected provided that 
certain conditions specified therein and pertaining to 
radiation exposure, are met.  Under 38 C.F.R. § 
3.311(a)(4)(i) and (ii)(2000), the claimant is not required 
to produce evidence substantiating in-service radiation 
exposure if information in the service records is consistent 
with the claim of in-service exposure and if presence or 
absence at the site of radiation exposure is not established 
by service records, presence at the site will be conceded.

Thirdly, direct service connection can be established by 
showing that the disease was incurred in or aggravated by 
radiation exposure during service, which includes the 
"difficult burden of tracing causation to a condition or 
event during service." See Combee, supra.

With regard to the first avenue, lung cancer is not among the 
enumerated diseases specific to radiation-exposed veterans 
warranting presumptive service connection under 38 U.S.C.A. § 
1112(c)(2)(A) (West 1991) and 38 C.F.R. § 3.309(d)(2)(i) 
(2000).  Therefore, those presumptive provisions do not apply 
in this case.

With regard to the second avenue, it is noted that 38 C.F.R. 
§ 3.311(b)(1) requires the following three criteria to be 
met: (i) Exposure to ionizing radiation as a result of 
occupation of Hiroshima or Nagasaki, Japan from September 
1945 to July 1946, participation in the atmospheric testing 
of nuclear weapons, or other evidence of radiation exposure 
consistent with the criteria discussed under 38 C.F.R. 
§ 3.311; (ii) subsequent development of a radiogenic disease; 
and (iii) the first manifestation of said disease within the 
period specified in paragraph (b)(5) of this section [with 
respect to lung cancer, such must become manifest five years 
or more after exposure].  38 C.F.R. § 3.311(b)(1) (2000).  
Only when all of these three criteria are met can the claim 
be referred for further consideration in accordance with 
paragraph (c) of that section. 38 C.F.R. § 3.311(b)(1) 
(2000).

With respect to (i), the Board has been hampered in its 
inquiry by any lack of specificity on the part of the 
appellant as to when and where the veteran was allegedly 
exposed to radiation.  As documented in detail above, 
extensive efforts have been made to connect the veteran with 
atmospheric nuclear weapons testing.  Specifically, evidence 
from the Defense Special Weapons Agency stated that Air Force 
records did not document the veteran's participation in 
atmospheric nuclear testing.  

Nevertheless, the veteran's service medical records include a 
DD 1141, Record of Exposure to Ionizing Radiation, 
establishing radiation exposure during service from 1962 to 
1964 in the dose of .260 rep, rad or r..  Accordingly, in 
March 2000, the Department of the Air Force provided 
dosimetry data concerning the veteran.  A Cumulative 
Occupational Exposure History to Ionizing Radiation revealed 
that from April 1962 to August 1966, there was only one entry 
reflecting any measured exposure.  A dose of .417 rem was 
measured shown for the period from December 1965 to February 
1966.  

For the purposes of this decision, the Board will assume that 
the veteran did in fact participate in the atmospheric 
testing of nuclear weapons.  Cf. Pearlman v. West, 11 Vet. 
App. 443, 447 (1998) [widow's statement that deceased veteran 
was exposed to mustard gas during service must be assumed to 
be true].

With respect to (ii), the veteran developed a radiogenic 
disease within the meaning of 38 C.F.R. § 3.311, lung cancer.

With respect to (iii.), lung cancer was ultimately diagnosed 
in June 1987, approximately 19 years after service and after 
the five year mark referred to in 38 C.F.R. § 3.311(b)(5).  
In essence, all of the requirements of 38 C.F.R. 
§ 3.311(b)(1) have been met.

Additional development consistent with the provisions of 
38 C.F.R. § 3.311 was undertaken in this case in order to 
ascertain whether there was an etiological relationship 
between the veteran's in-service radiation exposure and the 
subsequent development of lung cancer.  In August 2000, an 
opinion was provided by the Chief Public Health and 
Environmental Hazards Officer.  It was noted that according 
to the veteran's AF 1527-2 Form, he was exposed to a dose of 
ionizing radiation during military service of 0.417 rem and 
as shown by his DD 1141, he was exposed to a dose of .260 
rep, rad or r..  It was explained that it was calculated that 
exposure to 13.86 rads or less at age 38 provides a 99 
percent credibility that there is no reasonable possibility 
that it was at least as likely as not that the veteran's lung 
cancer is related to exposure to ionizing radiation.  The 
doctor concluded that based on the relatively low level of 
radiation exposure demonstrated, it was unlikely that the 
veteran's lung cancer could be attributed to exposure to 
ionizing radiation in service.  

Also of record is the opinion of a VA doctor provided in July 
1998 in which the doctor observed that the veteran's 
radiation exposure during service was "negligible" and did 
not materially contribute to his death.

The appellant has indicated that she believes that the 
veteran's death was due to radiation exposure during service.  
However, as discussed above, it is well-established that as a 
lay person, the appellant is not competent to render a 
medical opinion in this regard.  See Cromley and Espiritu, 
supra.

In sum, after having considered this matter under the 
provisions of 38 C.F.R. § 3.311, the Board concludes that the 
preponderance of the evidence does not establish that the 
veteran's "negligible" in-service radiation exposure was 
etiologically related to the cause of his death due to lung 
cancer.  

With respect to the third avenue, see Combee above, for the 
reasons and bases already discussed herein, the Board has 
concluded there has been presented no competent medical 
evidence which supports the appellant's proposition that the 
veteran's lung cancer was etiologically related to radiation 
exposure sustained during service.  The appellant has herself 
presented no such competent medical evidence, and the medical 
evidence which has been obtained under VA's duty to assist 
is, as discussed above, against the claim.  Accordingly, the 
claim of entitlement to service connection for the cause of 
the veteran's death due to lung cancer based upon radiation 
exposure claimed to have been sustained during service is 
denied.








CONTINUED ON NEXT PAGE


ORDER

New and material evidence has not been submitted with which 
to reopen a claim of entitlement to service connection for 
the cause of the veteran's death due to service connected 
diabetes mellitus.  The claim remains denied.

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 is 
denied.

Entitlement to service connection for the cause of the 
veteran's death due to radiation exposure is denied. 



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

